DETAILED ACTION
	The following action is in response to the amendment filed for application 16/718,248 on August 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 13, 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-6 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the epicyclic gear system as claimed, and particularly wherein the carrier is shaped in a semi-circular shape and a main curve of the semi-circular shape follows the curve of the ring gear, and wherein the two planet gear axles are positioned proximate to vertices of the semi-circular shape, and including the remaining structures of claims 1 and 15, respectively.  The present invention also particularly includes the gear system wherein the carrier is shaped in a semi-circular shape and a main curve of the semi-circular shape follows the curve of the ring gear, and wherein the biasing mechanism is disposed proximate to both vertices of the semi-circular shape of the carrier to connect the carrier to the output shaft, and including the remaining structures of claims 16 and 17, respectively.  The present invention also particularly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with regard to the limitations of claims 16-19 have been considered and are persuasive.  The prior references do not teach a carrier that is a semi-circular shape (interpreted as a “half-circle” and not just an incomplete circle), and nor do they teach of the biasing mechanism locations or respective output shaft locations of the referenced claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



August 18, 2021